KHOUZAM, Judge.
L.E., the Mother, appeals two final judgments terminating her parental rights to her three children. The judgments were entered following a single trial addressing her rights to all three children.
On appeal, L.E. argues that the evidence was insufficient to support termination under section 39.806(l)(e), Florida Statutes (2010). We disagree. The final judgment of termination is supported by competent, substantial evidence introduced at trial. Consequently, the trial court did *383not err in terminating the Mother’s parental rights and we must affirm.
Judgments affirmed.
LaROSE and BLACK, JJ., Concur.